FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MILTON H. GREENE ARCHIVES, INC.,        
                  Plaintiff-Appellee,
                 v.
MARILYN MONROE LLC, a
Delaware Limited Liability                  No. 08-56471
Company; ANNA STRASBERG, an
individual,                                   D.C. No.
                                            2:05-cv-02200-
             Defendants-Appellants,            MMM-E
                and
CMG WORLDWIDE INC., an Indiana
Corporation,
                        Defendants.
                                        

MILTON H. GREENE ARCHIVES, INC.,        
                Plaintiff-Appellee,
               v.
CMG WORLDWIDE INC., an Indiana
Corporation,                                 No. 08-56472
             Defendant-Appellant,
                                              D.C. No.
                                            2:05-cv-02200-
              and
                                               MMM-E
MARILYN MONROE LLC, a
Delaware Limited Liability
Company; ANNA STRASBERG, an
individual,
                      Defendants.
                                        


                            10207
10208         GREENE ARCHIVES v. MARILYN MONROE



THE MILTON H. GREENE ARCHIVES,            
INC.,
        Plaintiff-counter-defendant-
                          Appellant,
TOM KELLEY STUDIOS, INC.,
        Defendant-counter-plaintiff-               No. 08-56552
                          Appellant,                 D.C. No.
                  v.                             2:05-cv-02200-
                                                     MMM-E
CMG WORLDWIDE INC., an Indiana
Corporation; MARILYN MONROE                          OPINION
LLC, a Delaware Limited Liability
Company; ANNA STRASBERG, an
individual,
      Defendants-counter-plaintiffs-
                          Appellees.
                                          
         Appeal from the United States District Court
            for the Central District of California
        Margaret M. Morrow, District Judge, Presiding

                    Argued and Submitted
            October 13, 2011—Pasadena, California

                      Filed August 30, 2012

   Before: Alfred T. Goodwin and Kim McLane Wardlaw,
        Circuit Judges, and William K. Sessions III,
                      District Judge.*

                   Opinion by Judge Wardlaw

  *The Honorable William K. Sessions III, District Judge, United States
District Court for Vermont, sitting by designation.
               GREENE ARCHIVES v. MARILYN MONROE                   10211
                             COUNSEL

Douglas E. Mirell, Laura A. Wytsma and Benjamin R. King,
Loeb & Loeb LLP, Los Angeles, California for appellants and
cross-appellees Anna Strasberg and Marilyn Monroe LLC.

Theodore J. Minch, Sovich Minch LLP, McCordsville, Indi-
ana, and William Weinberger, Parker, Milliken, Clark,
O’Hara & Samuelian, Los Angeles, California for appellant
and cross-appellee, CMG Worldwide, Inc.

Surjit P. Soni, Leo E. Lundberg, Jr. and M. Danton Richard-
son, The Soni Law Firm, Pasadena, California for appellees
and cross-appellants The Milton Green Archives, Inc. and
Tom Kelley Studios, Inc.


                              OPINION

WARDLAW, Circuit Judge:

   An enduring American celebrity, Marilyn Monroe contin-
ues to inspire both admiration and litigation a half-century
after her death.1 At issue is whether appellants inherited a
  1
   Just within the past year, Monroe was the subject of both a major
motion picture, My Week with Marilyn, and a network television series,
Smash. Numerous books tell and retell her life story and hypothesize about
her death. Several new books were released to coincide with the fiftieth
anniversary of her death, and a Westlaw search yields 153 articles about
Monroe that were published on the day of the anniversary of her death.
Hip hop artist Nicki Minaj sings about her. See Nicki Minaj, Marilyn
Monroe, on Pink Friday: Roman Reloaded (Universal Republic Records
2012). Plans have been announced for Monroe-themed cafes and nail
salons. See Maureen Dowd, The Love Goddess Who Keeps Right on
Seducing, N.Y. Times, Aug. 5, 2012. And in the wake of deceased rapper
Tupac’s recent performance at the Coachella Valley Music and Arts Festi-
val, there are even plans to resurrect Monroe as a holographic “performer,
spokesperson, cultural pundit and computer avatar.” Eriq Gardner, Holo-
grams: A New Dangerous Frontier, The Hollywood Reporter, June 8,
2012.
10212          GREENE ARCHIVES v. MARILYN MONROE
right of publicity, which was created and deemed posthumous
by the states of California and Indiana decades after her death,
through a residual clause in her Last Will and Testament. The
will was subject to probate in the state of New York, which
does not recognize a posthumous right of publicity. The issue
of appellants’ rights turns on whether Monroe was domiciled
in California or New York at the time of her death. We con-
clude that because Monroe’s executors consistently repre-
sented during the probate proceedings and elsewhere that she
was domiciled in New York at her death to avoid payment of
California estate taxes, among other things, appellants are
judicially estopped from asserting California’s posthumous
right of publicity. We therefore affirm the district court’s
order so holding.2

                                     I.

   Following her divorce from Arthur Miller, while in New
York City, Marilyn Monroe executed her Last Will and Testa-
ment on January 14, 1961. She named New York attorney
Aaron Frosch executor. She then traveled to California in the
spring of 1961, where she first stayed in a hotel, then moved
to a rental apartment, and again moved into a home in Brent-
wood which she purchased in 1962. In April 1962, Monroe
began filming Something’s Got to Give on the 20th Century
Fox Studios lot in Los Angeles. Fox fired her during filming
in June for repeated absences and tardiness. Monroe was
found dead in her Brentwood home on August 5, 1962. She
maintained her New York apartment and staff throughout this
period.
  2
   The district court issued a number of orders, culminating in its July 31,
2008, order granting summary judgment in favor of Milton Greene. See
Milton H. Greene Archives, Inc. v. CMG Worldwide, Inc., 568 F. Supp.
2d 1152 (C.D. Cal. 2008).
             GREENE ARCHIVES v. MARILYN MONROE             10213
                               A.

   Consistent with New York law, the New York Surrogate’s
Court admitted Monroe’s will to probate on October 30, 1962.
Frosch, who drafted the will, served as the executor of the
estate from that time until his death in 1989. The will sets
forth several bequests, but does not explicitly address the right
of publicity asserted here. Assuming that such a right existed,
it could pass, if at all, through only the will’s residual clause,
which distributed the “rest, residue and remainder” of Mon-
roe’s estate as follows:

    (a)   To MAY REIS the sum of $40,000.00 or 25%
          of the total remainder of my estate, whichever
          shall be the lesser.

    (b)   To DR. MARIANNE KRIS 25% of the balance
          thereof, to be used by her as set forth in ARTI-
          CLE FIFTH (d) of this my Last Will and Testa-
          ment.

    (c)   To LEE STRASBERG the entire remaining
          balance.

   May Reis, Monroe’s private secretary, inherited the sum of
$40,000 because the residual estate was “significantly greater
than $160,000.” The estate distributed 25% of the remainder
to Dr. Marianne Kris, Monroe’s psychiatrist, “for the further-
ance of the work of such psychiatric institutions or groups as
she shall elect.” Kris passed away in 1980, bequeathing her
interest in the Monroe estate to the Hampstead Child-Therapy
Clinic of London, England (now the Anna Freud Center for
the Psychoanalytic Study and Treatment of Children). Frosch
apportioned 75% of the remainder of the estate to Lee Stras-
berg, Monroe’s acting coach and close friend. Lee Strasberg
died testate in 1982, leaving his share of Monroe’s estate to
his wife, Anna Strasberg. Following Frosch’s death in 1989,
the Surrogate’s Court appointed Anna Strasberg executor of
10214          GREENE ARCHIVES v. MARILYN MONROE
the Monroe estate. In 2001, the Surrogate’s Court decreed the
estate settled and authorized the estate to transfer all remain-
ing assets to Marilyn Monroe LLC (“Monroe LLC”), a newly-
formed Delaware Limited Liability Company, managed by
Anna Strasberg. Anna Strasberg and the Anna Freud Center
are the only members of Marilyn Monroe LLC, holding 75%
and 25% membership interests, respectively.

                                   B.

   During the forty-year probate proceedings, Frosch, in his
capacity as executor of the estate, consistently represented in
numerous judicial and quasi-judicial settings that Monroe was
domiciled in New York when she died.3 In New York, Frosch
(and later Anna Strasberg) represented to the Surrogate’s
Court that Monroe died a domiciliary of New York. In Cali-
fornia, Frosch also represented to the California tax authori-
ties that Monroe died a domiciliary of New York.

   Because Monroe owned property in California when she
died, her estate, represented by the California law firm of
Gang, Tyre, Rudin & Brown, initiated ancillary probate pro-
ceedings in Los Angeles Superior Court. Frosch successfully
avoided substantial California estate taxes by proving that
Monroe was a domiciliary of New York. On behalf of the
Monroe estate, he sought a “no tax certificate” from the Inher-
itance Tax Appraiser. The Tax Appraiser required additional
substantiation of Monroe’s New York domicile to accept Cal-
ifornia counsel’s representation that she died a non-California
resident. On April 24, 1964, Hermione Brown, the estate’s
California counsel, wrote Frosch seeking “information to
counteract the fact that Miss Monroe owned a home and actu-
  3
   Frosch used the term “residence” in his representations about Monroe’s
domicile. Under California’s inheritance laws, residence and domicile are
synonymous. See Cal. Code Regs. tit. 18, § 13303.4 (formerly Cal. Code
Regs. tit. 18, § 640 (1945)) (“For the purpose of the Inheritance Tax Law
the term ‘residence’ is synonymous with legal residence or domicile.”).
             GREENE ARCHIVES v. MARILYN MONROE             10215
ally was living in California at the time of her death, and that
her mother is physically in California.” Brown further advised
Frosch that it was important that he answer all the questions
in the “Affidavit Concerning Residence,” and “in doing so
build as strong a case as possible.”

   Frosch provided Brown with a completed Affidavit Con-
cerning Residence, and supporting affidavits from four Mon-
roe intimates. Brown, in turn, sent the affidavits to the
Inheritance Tax Appraiser, representing that “Miss Monroe
was a non-resident of the State of California at the time of her
death” in a letter dated March 4, 1966. In the Affidavit Con-
cerning Residence, Frosch represented that Monroe filed her
last income tax return in New York City, New York in April
1962, and that she purchased her home “in Los Angeles to
live at while engaged in performing services in a motion pic-
ture film.” To the next question, which asked where she was
“actually living at the time of her death,” Frosch declared that
Monroe was “[r]esiding temporarily in Los Angeles while
performing as aforesaid,” and that she “had a fully furnished
apartment in New York City, which was her permanent resi-
dence.” Frosch explained that Monroe resided “temporarily in
California performing services as a motion picture actress . . .
for approximately six months prior to death.” In response to
a question about Monroe’s business interests outside of Cali-
fornia, Frosch attested that she was “[a]ctive as principal, sole
shareholder and officer and director in Marilyn Monroe Pro-
ductions, Inc., A New York Corporation with offices in New
York City.”

   In response to questions about any statements or acts by
Monroe indicating her intended residence, Frosch elaborated
that Monroe’s actions before her death showed that she
intended to remain a resident of New York. He represented
that Monroe: “in all respects retained her New York Resi-
dence. Said residence was not sublet. It remained fully fur-
nished and contained Decedent’s personal effects, clothing,
and substantially all of its contents. Furthermore Decedent’s
10216          GREENE ARCHIVES v. MARILYN MONROE
maid continued to look after and maintain said residence.”
Finally, Frosch represented that on a number of occasions,
Monroe told Ralph L. Roberts and May Reis that she “was
returning to New York after completing [her] motion picture
commitment — that she considered N.Y. her residence.”
Frosch attached affidavits from Ralph L. Roberts, Hattie
Amos, May Reis and Patricia Newcomb recounting state-
ments by Monroe that indicated her intent to remain a New
York resident.

   In Roberts’s affidavit, he attested that he and Monroe had
been “close personal friends” since 1955, and that from April
1962 “until her death, [he] spoke to her on an average of at
least once each day and had personal meetings with her on an
average of at least three times a week.”4 According to Rob-
erts, Monroe purchased the Brentwood home

      primarily for the reason that she disliked living in
      hotels and preferred both the comfort and privacy of
      a private home. She indicated that her California
      house would be used only on such occasions when
      she was in California performing in a motion picture
      film or otherwise engaged in similar activities.

He explained that in several conversations shortly before her
death, Monroe “specifically told [him] that she intended
vacating her California house and was going to return to her
New York apartment which she considered her permanent
home and residence and to reside permanently thereat.”

  The Hattie Amos affidavit identified her as Monroe’s per-
sonal housekeeper for four years before her death. Amos
declared that Monroe instructed her “to be at her said New
  4
   Although his affidavit does not so state, Roberts is widely reported to
have been Monroe’s personal masseur, close friend and confidant. See
Lois Banner, Marilyn: The Passion and the Paradox 57 (2012); Keith
Badman, Marilyn: The Final Years 157 (2012).
             GREENE ARCHIVES v. MARILYN MONROE          10217
York City apartment every day while she was temporarily
away, and to clean said apartment and perform all of the same
functions that [Amos] had been performing while she had
been in residence thereat.” Monroe told Amos “on several
occasions that she considered her said New York apartment
as her permanent residence and told [Amos] that her said New
York apartment was her permanent home.” Amos knew “for
a fact that [Monroe] intended returning to her permanent resi-
dence in New York.” She recounted that, approximately two
days before Monroe’s death, Monroe requested that Amos
“proceed to her California house to stay with her for approxi-
mately one month and then . . . return back to New York with
decedent.”

  Reis, Monroe’s private secretary from 1958 to 1961 and a
beneficiary of her will, declared that:

    When decedent was required to leave New York for
    the purpose of appearing in a motion picture film, it
    was generally her practice and custom to temporarily
    depart from her New York apartment approximately
    two to three weeks prior to the commencement of
    the motion picture film. . . . Generally she would
    remain away from her New York residence until
    after the completion of the film and any consulta-
    tions thereafter required. She would then return to
    her permanent residence in New York.

It was always Reis’s understanding that “subsequent to dece-
dent’s divorce and while [Reis] was employed by decedent,
she considered her said New York apartment as her official
and permanent residence.”

   Patricia Newcomb, a close personal friend who served as
Monroe’s Public Relations Counsel, attested that Monroe usu-
ally stayed in hotels while in California making films. Monroe
“advised [Newcomb] at the time she purchased the [Brent-
wood house], that she acquired same solely for the reason that
10218        GREENE ARCHIVES v. MARILYN MONROE
she disliked living in hotels, and that she desired and pre-
ferred the privacy of living in a private home, even though it
was a temporary residence.” Newcomb further stated that
Monroe “had no intention of making her permanent residence
in her said California house, but intended leaving California
and returning to her New York residence upon the completion
of her assignment in [Something’s Got to Give].” Newcomb
explained that “[a]t the time of her death, [Monroe] was still
living in California because the said film had not as yet been
completed, and she was awaiting resolution of certain contro-
versies relating thereto.” Monroe told Newcomb “that she
intended to return to her New York residence for the reasons,
among others, that her closest personal friends resided in New
York, and that she wished to continue her permanent activities
at the Actors Studio, which activities she considered most
important to her, and with which project she was closely affil-
iated with her close personal friends, Mr. and Mrs. Lee Stras-
berg.”

   On April 5, 1967, the Inheritance Tax Appraiser reported
to the Los Angeles County Superior Court that Monroe had
died a resident of the County of New York, State of New
York. Although this conclusion exempted substantially all of
Monroe’s assets from California taxes, a small portion of her
estate remained taxable under California law. The estate paid
a total of $777.63 in California inheritance taxes.

   Monroe’s estate also received a stream of royalties from
profit participation agreements for motion pictures in which
Monroe had appeared. See Milton H. Greene, 568 F. Supp. 2d
at 1186-88. This income in California led to additional asser-
tions by the estate, separate and apart from those made in the
probate proceedings, that Monroe died a domiciliary of New
York. In 1971, the California Franchise Tax Board found that
the estate owed income taxes on a portion of Monroe’s profit
participation for the films Some Like It Hot and The Misfits.
Frosch paid income taxes for the estate on the participation
income in New York, but took the position with the Franchise
               GREENE ARCHIVES v. MARILYN MONROE                     10219
Tax Board that no California income tax was owed because
the estate was a resident of New York, not California. Frosch
appealed the tax decision to the California State Board of
Equalization, which, on April 22, 1975, found the estate liable
for $51,243 in past due California income taxes and $12,810
in penalties. The Board also concluded that, because Monroe
and the estate were residents of New York, the estate was not
entitled to any credit for taxes paid in New York.

   Until recently, Anna Strasberg also represented in judicial
proceedings on behalf of the estate that Marilyn Monroe died
domiciled in New York. For example, in 1992, Nancy Miracle
sued Anna Strasberg as the executor of the Monroe estate in
the federal district court for the District of Hawaii, claiming
that she was Monroe’s biological child and seeking 50% of
the Monroe estate as a pretermitted heir under California law.5
 Strasberg moved to dismiss the complaint for failure to state
a claim and for lack of personal jurisdiction, arguing that New
York law applied because “the decedent’s domicile at the
time of death determines what law will be applied,” and that
it was undisputed that Monroe “was a New York domiciliary
at the time of her death.” Agreeing with Strasberg, the district
court determined that New York, and not California, law
applied to Miracle’s pretermitted heir claims. This distinction
was “critical” because “under the California law in effect at
Monroe’s death, pretermitted children could bring claims
even if [, like Miracle,] they were born prior to execution of
a will, while under the relevant New York law, claims could
be brought only by ‘after-born children.’ ” Because New York
law applied, the district court held that Miracle failed to state
   5
     A pretermitted heir is a child or spouse omitted from a will, most com-
monly when the marriage or birth of the child postdates the execution of
the will. See Black’s Law Dictionary 792 (9th ed. 1999). Many states pro-
vide that, unless intentionally omitted, a pretermitted heir receives the
share of the estate they would have received if the testator had died intes-
tate. See, e.g., Cal. Prob. Code §§ 21620-23; N.Y. Est. Powers & Trusts
Law § 5-3.2.
10220           GREENE ARCHIVES v. MARILYN MONROE
a claim.6 In 2002, Miracle petitioned the New York Surro-
gate’s Court to reopen and vacate its orders in the probate of
the Monroe estate. Strasberg, on behalf of the estate, argued
that the claims were foreclosed under New York law and that
the Hawaii court’s decision to apply New York law precluded
Miracle’s claims under the doctrine of res judicata. The Surro-
gate’s Court ultimately applied New York law and dismissed
the petition on the merits.

                                     C.

   In March 2005, Marilyn Monroe LLC and its licensee,
CMG Worldwide, Inc., sued Milton Greene Archives, Inc.
and Tom Kelley Studios, Inc. (collectively, “Milton Greene”)7
in the federal district court for the Southern District of Indi-
ana, claiming ownership of Marilyn Monroe’s right of public-
ity and alleging that Milton Greene was violating Monroe
LLC’s rights by using Monroe’s image and likeness for unau-
thorized commercial purposes, including the advertising and
sale of photographs of Monroe. Shortly thereafter, Milton
Greene sued CMG Worldwide, Monroe LLC and Anna Stras-
berg in the federal district court for the Central District of
California, seeking a declaration that Monroe LLC does not
own Monroe’s right of publicity. Although Anna Strasberg is
named as a defendant in her personal capacity, she does not
assert that she owns Monroe’s right of publicity other than
through her interest in Monroe LLC. The Indiana cases were
transferred to the Central District of California and consoli-
dated with the California cases. In addition to the dueling
   6
     The Hawaii district court dismissed the case both for failure to state a
claim and for lack of personal jurisdiction. A district court may decide that
a complaint fails to state a claim even when it does not have personal
jurisdiction. See Wages v. I.R.S., 915 F.2d 1230, 1234-35 (9th Cir. 1990)
(discussing a court’s authority to address alternate bases for dismissal
when it finds a lack of personal jurisdiction, as opposed to when it finds
a lack of subject matter jurisdiction).
   7
     Milton Greene and Tom Kelley were well known photographers whose
bodies of work include collections of Monroe photographs.
               GREENE ARCHIVES v. MARILYN MONROE                     10221
declaratory relief claims about Monroe’s right of publicity,
each of the complaints asserted numerous other claims,
including business torts and violations of the Copyright and
Lanham Acts. In the course of the litigation, the parties dis-
missed all claims other than those alleging violations of Mon-
roe’s right of publicity and those seeking declaratory relief
regarding Monroe LLC’s claim to own that right.8

   On May 14, 2007, the district court granted summary judg-
ment in favor of Milton Greene, holding that Monroe LLC did
not own Monroe’s right of publicity. The court concluded
that, at the time of Monroe’s death in 1962, the states of New
York, California and Indiana did not recognize “a descend-
able, posthumous right of publicity.” Acknowledging that
“California created a descendable, posthumous right of pub-
licity in 1984, with the passage of its post-mortem right of
publicity statute,”9 the district court held that as of 1962,
applying either New York or California law, no right of pub-
licity could have passed through Monroe’s will, reasoning
that Monroe “had no testamentary capacity to devise, through
the residual clause of her will, statutory rights of publicity that
were not created until decades after her death.” The district
court granted summary judgment in favor of Milton Greene,
  8
     We deny Milton Greene’s request to take judicial notice of appeals
pending in the Second Circuit in cases related to Shaw Family Archives,
Ltd. v. CMG Worldwide, Inc., 589 F. Supp. 2d 331 (S.D.N.Y. 2008).
Although those cases also involve claims about the ownership of Marilyn
Monroe’s right of publicity, the issues on appeal bear no relation to the
claims at issue here. See Fed. R. Evid. 201; United States ex rel. Robinson
Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir.
1992) (“[W]e may take notice of proceedings in other courts, both within
and without the federal judicial system, if those proceedings have a direct
relation to matters at issue.”) (quotation marks omitted).
   9
     Before the passage of Civil Code § 3344.1, which created the posthu-
mous right of publicity, California courts had held that a celebrity’s right
of publicity terminated upon the individual’s death. See Lugosi v. Univer-
sal Pictures, 25 Cal. 3d 813 (1979). As enacted in 1984, Civil Code
§ 3344.1 did not address whether it was intended to have retroactive
effect.
10222           GREENE ARCHIVES v. MARILYN MONROE
concluding that, because Monroe LLC was not entitled to
exercise Monroe’s posthumous right of publicity, it lacked
standing to assert those rights against Milton Greene.

  On June 28, 2007, in direct response to the district court’s
grant of summary judgment, California State Senator Sheila
Kuehl introduced Senate Bill 771 (“SB 771”), which, when
enacted in early September 2007, amended California Civil
Code § 3344.1.10 The bill states:

       It is the intent of the Legislature to abrogate the sum-
       mary judgment orders entered in The Milton H.
       Greene Archives, Inc. v. CMG Worldwide, Inc.,
       United States District Court, Central District of Cali-
       fornia, Case No. CV 05-2200 MMM (MCx), filed
       May 14, 2007, and in Shaw Family Archives Ltd. v.
       CMG Worldwide, Inc., United States District Court,
       Southern District of New York, Case No. 05 Civ.
       3939 (CM), dated May 2, 2007.11

SB 771 amended Civil Code § 3344.1 to provide that the Cali-
fornia statutory right of publicity is deemed to have existed at
the time of death of any deceased personality who died before
January 1, 1985; is a property right, freely transferable and
descendible; and, in the absence of an express testamentary
transfer, could pass through the residual clause in the will of
the deceased personality.
  10
      In her formative years, Senator Kuehl was a child actor, best known
for her role as Zelda Gilroy in the television series The Many Loves of
Dobie Gillis. Kuehl originally introduced SB 771 on February 23, 2007 as
a stem cell research law, but then revised it in June to make it an amend-
ment to Civil Code § 3344.1.
   11
      In Shaw Family Archives, the district court for the Southern District
of New York held, like the district court here, that before the 2007 amend-
ment, Civil Code § 3344.1 did not retroactively allow deceased personali-
ties like Monroe to transfer the statutory right of publicity through a will.
486 F. Supp. 2d at 319-20. Briefing in the appeal from that decision to the
Second Circuit was stayed pending the outcome of this appeal.
             GREENE ARCHIVES v. MARILYN MONROE             10223
   Based on the passage of SB 771, Monroe LLC sought
reconsideration of the district court’s grant of summary judg-
ment for Milton Greene. Granting the motion for reconsidera-
tion, the district court held that SB 771 applied retroactively
and that Civil Code § 3344.1, as amended, permitted Mon-
roe’s right of publicity to pass to Monroe LLC through the
residual clause of her will, if California’s substantive right of
publicity law applied. Unlike the California legislature, the
New York legislature had rejected Monroe LLC’s efforts to
amend its laws to enact a similar descendible, posthumous
right of publicity. Therefore, if New York law applied—
which it would if Monroe was domiciled in New York at the
time of her death—Monroe’s right of publicity would have
been extinguished at her death. Addressing the questions of
domicile and choice of law, the district court again granted
summary judgment to Milton Greene, reasoning that princi-
ples of judicial estoppel precluded Monroe LLC from advo-
cating that Monroe was domiciled in California when she
died.

                               II.

   We review a district court’s order granting summary judg-
ment de novo. See Bamonte v. City of Mesa, 598 F.3d 1217,
1220 (9th Cir. 2010). We view the evidence in the light most
favorable to the nonmoving party on each issue and determine
whether the district court correctly applied the relevant sub-
stantive law. Id. We also review a district court’s interpreta-
tion of a statute de novo. Beeman v. TDI Managed Care
Servs., Inc., 449 F.3d 1035, 1038 (9th Cir. 2006). We may
affirm a district court’s judgment on any basis supported by
the record. Id.

   Federal law governs the application of judicial estoppel in
federal courts, and a district court’s application of judicial
estoppel is reviewed for abuse of discretion. Johnson v. Ore-
gon, 141 F.3d 1361, 1364 (9th Cir. 1998). We apply a two-
part test to determine whether a district court has abused its
10224          GREENE ARCHIVES v. MARILYN MONROE
discretion. See Associated Press v. Otter, 682 F.3d 821, 824
(9th Cir. 2012). First, we determine de novo whether the trial
court identified the correct legal rule to apply to the relief
requested. Id. If the trial court identified the correct legal rule,
we then evaluate whether the trial court’s application of the
correct legal standard was (1) “illogical,” (2) “implausible,”
or (3) “without support in inferences that may be drawn from
the facts in the record.” Id. (quotation marks omitted).

                                   III.

   [1] Monroe LLC now asserts that Monroe died domiciled
in California, not New York, and contends that the district
court improperly extended the doctrine of judicial estoppel to
preclude litigation of the question of Monroe’s domicile at
death.12 “[J]udicial estoppel, ‘generally prevents a party from
   12
      CMG Worldwide separately appeals the district court’s grant of sum-
mary judgment on its Indiana state law claims. It asserts that Indiana’s
1994 Right of Publicity Act, Ind. Code §§ 32-36-1-1 to -20, posthumously
vested Monroe’s estate and, hence, Monroe LLC with Monroe’s right of
publicity. Indiana choice-of-law rules dictate that in resolving these state
law claims we must apply the law of Monroe’s domicile, New York, as
controlling on all substantive matters related to the estate and disposition
of property. See Maurice F. Jones Trust v. Barnett Banks Trust Co., 637
N.E.2d 1301, 1304 (Ind. App. 1994) (citing Lovett v. Lovett, 155 N.E. 528,
530 (Ind. App. 1927)). In New York, a will can dispose only of property
owned at the time of death. See In re Van Winkle’s Will, 86 N.Y.S.2d 597,
600 (N.Y. Sur. 1949) (“Of course, under no circumstances, in the absence
of a valid power, can any amount of testamentary intent produce the effect
of subjecting property not owned by a testator at the date of his death to
any disposition whatever.”). Because no descendible right of publicity
existed in New York in 1962, Monroe’s right of publicity was extin-
guished at her death, and did not become a part of her estate. Therefore,
the district court correctly granted summary judgment in favor of Milton
Greene on the Indiana state law claims. Because we hold that Monroe
LLC is judicially estopped from asserting that Monroe died a domiciliary
of California, we need not, and do not, address the various other rulings
sought by the parties on the validity, meaning, scope and constitutionality
of California’s and Indiana’s right of publicity laws. Cf. Ashwander v.
Tenn. Valley Auth., 297 U.S. 288, 341-49 (1936) (Brandeis, J., concur-
ring).
                GREENE ARCHIVES v. MARILYN MONROE                    10225
prevailing in one phase of a case on an argument and then
relying on a contradictory argument to prevail in another
phase.’ ” New Hampshire v. Maine, 532 U.S. 742, 749 (2001)
(quoting Pegram v. Herdrich, 530 U.S. 211, 227 n.8 (2000)).
It is an equitable doctrine invoked “not only to prevent a party
from gaining an advantage by taking inconsistent positions,
but also because of ‘general considerations of the orderly
administration of justice and regard for the dignity of judicial
proceedings,’ and to ‘protect against a litigant playing fast and
loose with the courts.’ ” Hamilton v. State Farm Fire & Cas.
Co., 270 F.3d 778, 782 (9th Cir. 2001) (quoting Russell v.
Rolfs, 893 F.2d 1033, 1037 (9th Cir. 1990)) (alteration omit-
ted). Some commentators have suggested, however, that judi-
cial estoppel “is not so much a single doctrine as a set of
doctrines that have not matured into a fully coherent theory.”
18B Wright & Miller, Fed. Prac. & Proc. Juris. § 4477 (2d
ed. 2012).13

   [2] The Supreme Court has provided little guidance on the
contours of judicial estoppel. It has acknowledged that cir-
cumstances where the doctrine may apply “are probably not
reducible to any general formulation.” New Hampshire, 532
U.S. at 750. In New Hampshire, however, the Court identified
three factors that courts should consider in determining
whether the doctrine is applicable in a given case:

       First, a party’s later position must be clearly incon-
       sistent with its earlier position. Second, courts regu-
       larly inquire whether the party has succeeded in
       persuading a court to accept that party’s earlier posi-
  13
     A party can be estopped by statements successfully advanced in both
judicial and administrative proceedings. Rissetto v. Plumbers and Steam-
fitters Local 343, 94 F.3d 597, 604 (9th Cir. 1996). California inheritance
tax appraisers are appointed by the courts and act in a quasi-judicial capac-
ity. See Greenaway v. Workmen’s Comp. Appeals Bd., 269 Cal. App. 2d
49, 54 (1969). And the California State Board of Equalization “is a consti-
tutional agency that exercises quasi-judicial powers.” EHP Glendale v.
Cnty. of Los Angeles, 193 Cal. App. 4th 262, 274 (2011).
10226        GREENE ARCHIVES v. MARILYN MONROE
    tion, so that judicial acceptance of an inconsistent
    position in a later proceeding would create the per-
    ception that either the first or the second court was
    misled. . . . A third consideration is whether the party
    seeking to assert an inconsistent position would
    derive an unfair advantage or impose an unfair detri-
    ment on the opposing party if not estopped.

Id. at 750-51 (citations and quotations omitted). In precedent
that predates New Hampshire, we have held that the doctrine
of judicial estoppel applies “when a party’s position is tanta-
mount to a knowing misrepresentation to or even fraud on the
court.” Wyler Summit P’ship v. Turner Broad. Sys., Inc., 235
F.3d 1184, 1190 (9th Cir. 2000) (quoting Johnson, 141 F.3d
at 1369 (quoting Ryan Operations G.P. v. Santiam-Midwest
Lumber Co., 81 F.3d 355, 362-63 (3d Cir. 1996))).

                              A.

   Relying on Wyler Summit, 235 F.3d at 1190, Monroe LLC
contends that we must find “a knowing antecedent misrepre-
sentation by the person or party alleged to be estopped,” and
that the district court erred when it held that Frosch’s now-
disavowed statements about Monroe’s domicile were know-
ing misrepresentations. It is unclear when Monroe LLC
decided that Frosch’s position was so fraught with error, since
the Monroe estate continued to make the same representations
about Monroe’s domicile as Frosch did well past the latter’s
demise.

   In Wyler Summit, we explained that “[i]f a litigant’s current
position is manifestly inconsistent with a prior position such
as to amount to an affront to the court, judicial estoppel may
apply.” Id. (quotation marks omitted). There, the plaintiff was
owed $1.5 million in profit participation payments under a
1958 contract for William Wyler to direct the film Ben Hur.
Id. at 1188-89. The Wyler contract called for $50,000 annual
payments of profit participation proceeds, but in 1995,
             GREENE ARCHIVES v. MARILYN MONROE           10227
Wyler’s successor in interest sought to waive the annual pay-
ment term and collect the remaining funds in a lump sum. Id.
at 1189. The district court held that “because Mr. Wyler
claimed only $50,000 per year in percentage compensation
when declaring his taxable income to the I.R.S., he was judi-
cially estopped from claiming the right to waive the provi-
sion” and collect the remaining balance due to him as a lump
sum. Id. at 1190. We reversed the district court’s ruling
because Wyler’s representations to the I.R.S. about the money
he received each preceding year were accurate; there was no
inconsistency in his positions with the I.R.S. and the district
court, let alone a knowing misrepresentation. Id.

   In Johnson, a case cited and relied upon by Wyler Summit,
we explained that, “[i]f incompatible positions are based not
on chicanery, but only on inadvertence or mistake, judicial
estoppel does not apply.” 141 F.3d at 1369. There, we
reversed a magistrate judge’s application of judicial estoppel
against a plaintiff suing for disability discrimination. Id. at
1363-64. Before filing her disability suit, Johnson represented
that she was disabled in applications for benefits from her
insurance company and from the Social Security Administra-
tion. Id. at 1364-65. She also wrote a letter to the I.R.S.
explaining her inability to work and that her disabilities
caused her to file her 1992 tax return late. Id. at 1365. The
magistrate judge held that, because of those statements, John-
son was estopped from asserting that she was “capable of per-
forming the essential functions of her job” under the
Americans with Disabilities Act. Id. at 1366. Johnson’s repre-
sentations to her insurance company and the Social Security
Administration, however, were not actually inconsistent with
the claims in her disability suit, and her statements to the
I.R.S. were made only in the context of seeking leniency for
a late return, and not in a proceeding adjudicating a claim of
disability. Id. at 1370-71. We explained that her representa-
tions were evidence to be weighed in evaluating her discrimi-
nation claim, but that they were not “so inconsistent that they
amount to an affront to the court.” Id. at 1369.
10228        GREENE ARCHIVES v. MARILYN MONROE
   The Supreme Court has instructed that there are no “inflex-
ible prerequisites or an exhaustive formula for determining
the applicability of judicial estoppel.” New Hampshire, 532
U.S. at 751. “[W]here the reasoning or theory of our prior cir-
cuit authority is clearly irreconcilable with the reasoning or
theory of intervening higher authority, a three-judge panel
should consider itself bound by the later and controlling
authority, and should reject the prior circuit opinion as having
been effectively overruled.” Miller v. Gammie, 335 F.3d 889,
893 (9th Cir. 2003) (en banc). Our decisions in Wyler Summit
and Johnson are largely harmonizable with the Supreme
Court’s in New Hampshire: In Wyler Summit we held that
there was no judicial estoppel because there was no inconsis-
tency at all in the positions asserted; and in Johnson, we held
that a minor inconsistent statement in an ancillary matter was
insufficient to justify application of judicial estoppel.

   [3] However, to the extent that we have suggested, as in
Johnson, that a showing of chicanery is an “inflexible prereq-
uisite” to judicial estoppel, Wyler Summit and Johnson are
inconsistent with New Hampshire. In the wake of New Hamp-
shire, we have treated fraud on the court as a factor rather
than as a requisite element of the judicial estoppel analysis.
See Samson v. NAMA Holdings, LLC, 637 F.3d 915, 935 (9th
Cir. 2011). We acknowledge that we have also continued to
describe judicial estoppel as inapplicable “when a party’s
prior position was based on inadvertence or mistake.” United
States v. Ibrahim, 522 F.3d 1003, 1009 (9th Cir. 2008) (quot-
ing Helfand v. Gerson, 105 F.3d 530, 536 (9th Cir. 1997)).
However, in Ibrahim, despite discussing and relying in part
on the lack of chicanery, we nonetheless applied the New
Hampshire test to find against a party asserting judicial estop-
pel. Id. at 1009-10. We now clarify that chicanery or knowing
misrepresentation by the party to be estopped is a factor to be
considered in the judicial estoppel analysis and not an “inflex-
ible prerequisite” to its application.

   Although an antecedent knowing misrepresentation is not
a prerequisite for judicial estoppel, we do not believe that the
             GREENE ARCHIVES v. MARILYN MONROE           10229
district court erred in finding such a misrepresentation here.
Monroe LLC itself makes the case that, at a minimum,
Frosch, as the executor of the Monroe estate, made represen-
tations and submitted affidavits by others that were “patently
inconsistent with the objective, contemporaneous evidence”
and “riddled with blatant inaccuracies.” Monroe LLC also
contends that the affidavits provided by Frosch were “pre-
pared years after Marilyn’s death for the express purpose of
trying to avoid tax liability at a time when the Monroe Estate
was believed to be insolvent.” Monroe LLC has repeatedly
insinuated that Frosch misrepresented Monroe’s true domicile
to obtain favorable tax assessments, both as to inheritance and
income.

   When and why the fact of Monroe’s domicile at death
changed is unclear. Monroe LLC also suggests that it has
always believed that Monroe died domiciled in California,
and that Frosch was simply mistaken in his belief and repre-
sentations because he did not have access to some documents
that allegedly contradict the materials and declarations he
relied upon. This assertion by Monroe LLC is dubious, at
best. Frosch had contemporaneous access to people knowl-
edgeable about Monroe’s intentions, including Ralph L. Rob-
erts, her close friend and confidant and reportedly the last
person to see her alive. To the extent that there was any
debate, Frosch represented, with significant evidentiary sup-
port, that Monroe’s intention was to remain domiciled in New
York, though she temporarily relocated to California for a
movie shoot. Another possibility, for which we have insuffi-
cient evidence, is that Monroe LLC’s present position on
Monroe’s domicile is a knowing misrepresentation, or tanta-
mount to a fraud on the court. In light of this irreconcilable
conflict between diametrically opposed representations about
Monroe’s intended domicile, the district court’s determination
that Frosch intentionally misled the courts is supported by
“inferences that may be drawn from the facts in the record”
and is therefore not an abuse of discretion. See Otter, 682
F.3d at 824.
10230         GREENE ARCHIVES v. MARILYN MONROE
                                B.

   [4] Turning to the New Hampshire factors, we must first
determine whether Monroe LLC has taken clearly inconsis-
tent positions in prior judicial proceedings. Monroe could not
have been domiciled in both California and New York at the
time of her death. See Gaudin v. Remis, 379 F.3d 631, 636
(9th Cir. 2004) (“[S]he may have only one domicile at a
time.”). Until this litigation, in every prior judicial and quasi-
judicial proceeding, the Monroe entities took the position that
Monroe died domiciled in New York; Monroe LLC now
asserts that Monroe died domiciled in California. These posi-
tions are plainly inconsistent. Because judicial estoppel bars
only inconsistent positions taken by the same party in two dif-
ferent matters, the question thus becomes whether the succes-
sive executors’ representations on behalf of the estate that
Monroe died a domiciliary of New York are attributable to
Monroe LLC.

   We apply other estoppel doctrines, like collateral estoppel,
“not only against actual parties to prior litigation, but also
against a party that is in privity to a party in a previous litiga-
tion.” Wash. Mut. Inc. v. United States, 636 F.3d 1207, 1216
(9th Cir. 2011). It is well-established that “a non-party may be
bound by a judgment if one of the parties to the earlier suit
is so closely aligned with the non-party’s interests as to be its
virtual representative.” Mother’s Rest., Inc. v. Mama’s Pizza,
Inc., 723 F.2d 1566, 1572 (Fed. Cir. 1983) (collecting cases).
Because the doctrine of judicial estoppel is intended to protect
the courts, we are particularly mindful that the “[i]dentity of
parties is not a mere matter of form, but of substance. Parties
nominally the same may be, in legal effect, different; and par-
ties nominally different may be, in legal effect, the same.”
Chicago, Rock Island & Pac. Ry. Co. v. Schendel, 270 U.S.
611, 620 (1926) (citation omitted).

  [5] We have not previously addressed the question of
whether privity lies between an executor and the beneficiaries
             GREENE ARCHIVES v. MARILYN MONROE            10231
of an estate. Supreme Court precedent, however, supports the
district court’s conclusion that, particularly under the circum-
stances presented here, Frosch is the privy of Monroe LLC.
For example, in Schendel, the Supreme Court found privity,
for the purposes of applying res judicata, between a special
administrator for the deceased spouse’s estate and the dece-
dent’s widow, whom the administrator represented in a law-
suit to recover benefits where the widow was not personally
a party. 270 U.S. at 622. The widow was the sole beneficiary
of the action filed by the special administrator, who had statu-
tory authority to represent the estate. Id. at 620. Because the
interests represented by the administrator were substantially
identical to those of the widow, the Court concluded that the
application of equitable principles deemed the administrator
and the widow in privity for res judicata purposes. See id. at
620-22. The Shendel Court also cited with approval older pre-
cedent “that a judgment against a trustee for bondholders was
conclusive in a suit involving the same subject-matter,
brought by him in his individual character.” Id. at 621 (citing
Corcoran v. Chesapeake & Ohio Canal Co., 94 U.S. 741, 745
(1876)).

   [6] Other circuits have also concluded that privity lies
between the administrator of an estate and the beneficiaries of
that estate. The Second Circuit has held that “[t]he administra-
tor of a decedent’s estate is in privity both with the decedent
and with the decedent’s beneficiaries.” Bender v. City of
Rochester, 765 F.2d 7, 12 (2d Cir. 1985). Similarly, the Sev-
enth Circuit has held that “a trust beneficiary is collaterally
estopped by a previous adjudication for or against a trustee,
so long as the trustee and beneficiary did not have adverse
interests in the conduct of the prior litigation and the trustee
was authorized to prosecute and defend litigation on behalf of
the trust.” Pelfresne v. Vill. of Williams Bay, 865 F.2d 877,
881 (7th Cir. 1989).

  [7] Because tax and estate matters are generally governed
by state law, the laws of California and New York are also
10232        GREENE ARCHIVES v. MARILYN MONROE
instructive, if not controlling, here. Courts in both California
and New York have held that the administrator and the bene-
ficiaries of an estate are in privity for estoppel purposes. In
California, it has long been the law that:

    A judgment entered in an action in which an admin-
    istratrix of an estate of a deceased person is a party,
    is binding not only upon the administratrix but also
    upon the heirs of the deceased person, even though
    the heirs have not been made parties to the action.
    The rule in this state is that the judgment concludes
    not only the adverse party but also all those claiming
    under the title he represents.

Luckhardt v. Mooradian, 92 Cal. App. 2d 501, 519 (1949).
See also Spotts v. Hanley, 85 Cal. 155, 167 (1890) (“The
administrator is in privity with and represents both heirs and
creditors, and a judgment in ejectment recovered by or against
an administrator is an estoppel in favor or against the heir and
those claiming under him.”). Similarly, under New York state
law, the executor of a decedent’s estate is a fiduciary of the
estate’s beneficiaries. See Knox v. HSBC Bank, USA, 791
N.Y.S.2d 101, 101 (App. Div. 2005) (“[A]n estate trustee’s
fiduciary duties to estate beneficiaries persist until the affairs
of the estate are finally wound up.”).

   The Restatement of Judgments (Second) § 41 (1982),
explains that “[a] person who is not a party to an action but
who is represented by a party is bound by and entitled to the
benefits of a judgment as though he were a party” if the per-
son was represented by the “trustee of an estate or interest of
which the person is a beneficiary.” Similarly “[a] person rep-
resented by a party to an action is bound by the judgment
even though the person himself does not have notice of the
action, is not served with process, or is not subject to service
of process.” Id. The exception to the general rule against non-
party preclusion was recently reaffirmed by the Supreme
Court in Taylor v. Sturgell, 553 U.S. 880, 893-95 (2008)
             GREENE ARCHIVES v. MARILYN MONROE             10233
(identifying six “established categories” where nonparties are
subject to estoppel). The Sturgell Court expressly noted that
nonparty “preclusion may be justified based on a variety of
pre-existing substantive legal relationships between the per-
son to be bound and a party to the judgment” and when the
nonparty was adequately represented in a prior litigation by
“trustees, guardians, and other fiduciaries.” Id. at 894 (quota-
tions and alterations omitted).

   [8] Here, Frosch and, later, Anna Strasberg represented the
Monroe estate in their capacities as executor. Both Frosch and
Strasberg consistently stated in judicial proceedings, from
1962 to at least 2002, that Monroe died domiciled in New
York, and not California. There is no dispute that Frosch dealt
in a representative and not a personal capacity in his represen-
tations to the courts. In the Affidavit Concerning Residence
submitted to the Inheritance Tax Appraiser, Frosch stated that
his “relationship or representative capacity” was as executor
of the Monroe estate. And in the 1971 to 1975 proceedings
before the California Franchise Tax Board and the State
Board of Equalization, Frosch participated as the executor for
the Monroe estate. In those proceedings, as executor, Frosch
acted on behalf of the estate and its beneficiaries to minimize
exposure to California taxes. Monroe LLC, as beneficiary of
the estate, is thus in privity with Frosch. Therefore, the repre-
sentations made over the years by Frosch are attributable to
Monroe LLC for judicial estoppel purposes.

   After she became executor, Strasberg continued to assert
the position that Monroe died domiciled in New York. As a
75% beneficiary of the residual estate, Strasberg’s personal
interests are arguably even more closely aligned with those of
the estate than Frosch’s were. In 1992, Strasberg successfully
defended the Miracle action filed in the District of Hawaii by
representing that Monroe had died domiciled in New York.
By asserting that position while representing the Monroe
estate, she obtained the benefit of New York law to avoid
Miracle’s claims under California law. When Miracle later
10234        GREENE ARCHIVES v. MARILYN MONROE
petitioned the New York Surrogate’s Court to reopen and
vacate its orders related to the Monroe estate, Strasberg
moved to dismiss the petition, asserting that the Hawaii
court’s holding that New York law governed Monroe’s estate
because she died a domiciliary of New York was res judicata
and barred Miracle’s claims. In each of these judicial proceed-
ings, Strasberg, as executor, acted on behalf of the Monroe
estate. Moreover, Strasberg’s status as a beneficiary of the
will and as an owner of Monroe LLC further supports a find-
ing of privity. Strasberg’s representations about Monroe’s
domicile are thus also attributable to Monroe LLC.

   Monroe LLC’s new litigation position that Monroe died
domiciled in California, asserted to obtain the benefit of Cali-
fornia’s posthumous right of publicity statute, is inconsistent
with the preceding forty years of representations on behalf of
the estate that Monroe died domiciled in New York.

                              C.

   Although Monroe LLC acknowledges that Frosch and
Strasberg represented that Monroe died a domiciliary of New
York, they contend that the estate did not successfully
advance these positions. However, the estate succeeded in
persuading numerous judicial and quasi-judicial bodies to
accept that Monroe died a domiciliary of New York. In the
Los Angeles County Superior Court probate proceedings, the
Inheritance Tax Appraiser reported, and the court agreed, that
Monroe died domiciled in New York. And in the District of
Hawaii, the court relied upon Strasberg’s representations that
Monroe died domiciled in New York to conclude that Miracle
failed to state a claim against the estate. Although the New
York Surrogate’s Court did not accept the Hawaii decision as
res judicata, it also applied New York law, and not California
law, to dismiss Miracle’s claims, based on its acceptance of
the representation that Monroe died a domiciliary of New
York. Indeed, the very fact that the New York Surrogate’s
Court exercised jurisdiction over Monroe’s probate proceed-
             GREENE ARCHIVES v. MARILYN MONROE             10235
ings demonstrates that it was persuaded by Frosch’s represen-
tations that it had jurisdiction over Monroe’s estate. See N.Y.
Surr. Ct. Proc. Act § 205 (“The surrogate’s court of any
county has jurisdiction over the estate of a decedent who was
a domiciliary of the state at the time of his death, disappear-
ance or internment.”). That Monroe died a domiciliary of
New York was a predicate for the Surrogate Court’s exercise
of jurisdiction for almost forty years. Never did Frosch, Stras-
berg, or any party to the probate proceedings dispute the
authority of the New York courts to probate Monroe’s will.
Judicial and quasi-judicial officers repeatedly accepted and
relied upon the estate’s representations about Monroe’s New
York domicile.

                               D.

    The district court concluded that permitting Monroe LLC
to assert that Monroe died a domiciliary of California in this
litigation would unfairly allow it to obtain a “second advan-
tage.” Milton H. Greene, 568 F. Supp. 2d at 1197. We agree.
Judicial estoppel is intended to protect the courts, and Milton
Greene need not prove that it detrimentally relied on the prior
representations about Monroe’s domicile to justify our appli-
cation of judicial estoppel. See In re Coastal Plains, Inc., 179
F.3d 197, 205 (5th Cir. 1999). It is clear that Monroe LLC
desires to prove that when Monroe died she was domiciled in
California so that it can gain the significant advantage of Cali-
fornia law, which, at its behest, now provides for a descend-
ible, posthumous right of publicity that may pass through the
residual clause of the decedent’s will. If this position is
accepted by the courts, this right would have passed through
the residual clause of Monroe’s will, as specifically provided
in the amended California Civil Code § 3344.1. Monroe LLC
would gain Monroe’s right of publicity, which carries the
“immeasurable value of the name, likeness, and persona of
Marilyn Monroe.”
10236         GREENE ARCHIVES v. MARILYN MONROE
   We have no doubt that the only way that Monroe LLC
would ever secure the right to assert Monroe’s right of public-
ity is if we accept its current representation that Monroe died
domiciled in California and allow Monroe LLC to attempt to
prove up that fact at trial. Monroe LLC would reap tremen-
dous financial benefits if it could lay claim to Monroe’s right
of publicity. Forbes Magazine identifies Monroe as the third-
highest money-maker in its annual ranking of “The Top-
Earning Dead Celebrities,” with an income of $27 million in
2011.14 Ownership of Monroe’s right of publicity would allow
Monroe LLC to control and profit from most, if not all, com-
mercial exploitations of Monroe’s name, likeness and per-
sona. Monroe LLC would thus derive a substantial advantage
—one which it contrived to create through the California
legislature—were it not estopped from asserting its current
position.

   Conversely, Milton Greene has already suffered a detriment
as a result of Monroe LLC’s litigation of its asserted rights to
Monroe’s right of publicity. The Milton Greene cases and
other attempted enforcement actions by Monroe LLC, like
those that led to the Shaw Family Archives case, have forced
Monroe photographers into lengthy litigation in order to sim-
ply defend their right to profit from their copyrighted photo-
graphs. If Monroe LLC were to succeed in establishing
ownership of Monroe’s right of publicity, Milton Greene’s
ability to commercially exploit the photographs that it created
and in which it owns copyrights would be subject to Monroe
LLC’s control. Further, allowing Monroe LLC to now repre-
sent that Monroe died domiciled in California would create
the perception that either prior courts or we have been misled
by representations about her domicile. The need to preserve
the dignity of judicial proceedings weighs heavily against
  14
   See Dorothy Pomerantz, The Top-Earning Dead Celebrities, Forbes
Mag. (Oct. 25, 2011), http://www.forbes.com/sites/dorothypomerantz/
2011/10/25/the-top-earning-dead-celebrities/.
              GREENE ARCHIVES v. MARILYN MONROE                 10237
allowing Monroe LLC to proceed down its newly charted
path.
   [9] This is a textbook case for applying judicial estoppel.
Monroe’s representatives took one position on Monroe’s
domicile at death for forty years, and then changed their posi-
tion when it was to their great financial advantage; an advan-
tage they secured years after Monroe’s death by convincing
the California legislature to create rights that did not exist
when Monroe died. Marilyn Monroe is often quoted as say-
ing, “If you’re going to be two-faced, at least make one of
them pretty.”15 There is nothing pretty in Monroe LLC’s
about-face on the issue of domicile. Monroe LLC is judicially
estopped from taking the litigation position that Monroe died
domiciled in California. Our conclusion in this regard is
guided by the need to preserve the dignity of judicial proceed-
ings that have taken place over the last forty years and to dis-
courage litigants from “playing fast and loose with the
courts.” See Hamilton, 270 F.3d at 782.
                              IV.
   [10] Because Monroe died domiciled in New York, New
York law applies to the question of whether Monroe LLC has
the right to enforce Monroe’s posthumous right of publicity.
Because no such right exists under New York law, Monroe
LLC did not inherit it through the residual clause of Monroe’s
will, and cannot enforce it against Milton Greene or others
similarly situated. We observe that the lengthy dispute over
the exploitation of Marilyn Monroe’s persona has ended in
exactly the way that Monroe herself predicted more that fifty
years ago: “I knew I belonged to the Public and to the world,
not because I was talented or even beautiful but because I had
never belonged to anything or anyone else.”16
   We AFFIRM the district court’s judgment.
  15
     Although numerous persons have attributed this quote to Monroe, we
have been unable to locate a definitive source.
  16
     Marilyn Monroe, My Story 123-24 (Cooper Square Press 2000).